IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,916-01


                     EX PARTE GERALD DALE HENDRIX, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 14-DCR-066276C-HC-1 IN THE 458TH DISTRICT COURT
                         FROM FORT BEND COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to engaging in organized criminal activity and was sentenced to six

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court entered an order designating issues regarding Applicant’s habeas claims and

ordered trial counsel to provide a responsive affidavit. The habeas record forwarded to this Court,

however, has no response from trial counsel or findings from the trial court resolving the designated

issues. This habeas application is remanded to the 458th District Court of Fort Bend County to allow

the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of

law.
                                                                                                       2

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.




Filed:March 11, 2020
Do not publish